DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 20070063156) in view of Wang (US 20180016456).
As to claim 1, Hayashi is directed to a photoelectric conversion element (Figure 4), comprising: 
An anode and a cathode (electrodes to collect holes and electrons; 4 and 2); 
A photoelectric conversion layer between the anode and cathode (organic photoelectric conversion layer, 3; paragraph 0099 and 0108); Figure 4 shows configuration; 
Hayashi fails to teach a first electrode side of the second photoelectric conversion layer being doped with an impurity exhibiting an electron accepting property at 1e16cm3 and a second electrode side being doped with an impurity exhibiting electron donating property at a density of 1e16/cm3.
Wang is directed to an organic photoelectric device (abstract) and teaches impurity modification of the active layer to enhance performance and yield of the device, and shows a configuration of two different impurities at each respective electrode side (abstract and Figure 1).
The combination of references do not explicitly teach an impurity density of at least 1e16cm3 at one side and impurity of donating at 1e16/cm3 density.  However, the Wang reference teaches the impurity enhances performance and yield of the device and therefore it would have been within purview of a skilled artisan at the time the invention was filed to select a desired and appropriate impurity density within an achievable workable range with a reasonable expectation of success, specifically a density of at least 1e16/cm3 at each side.
Regarding claims 2, the prior art do not explicitly teach an impurity density of acceptingat least 1e17cm3 at one side and impurity of donating at 1e17/cm3 density.  However, the Wang reference teaches the impurity enhances performance and yield of the device and therefore it would have been within purview of a skilled artisan at the time the invention was filed to select a desired and appropriate impurity density within an achievable workable range with a reasonable expectation of success, specifically a density of at least 1e17/cm3 at each respective side.
Regarding claims 2-6, the configuration of the prior art meets the required limitations that the first electrode side corresponds to a side of the first electrode, serves as a cathode with electron accepting property and second electrode side corresponds to side of the second electrode serves an anode with electron donating property (inherent to proper function of solar device as well as shown in Figure 1).
Regarding claim 7, the prior art teaches the configuration of the instant claim and therefore is held to have the same characteristics.  As the electrode is met by the prior art, it necessarily has a potential higher than a potential of the first electrode.
Regarding claim 8, the prior art teaches a hole blocking layer (5) between the second electrode  and the conversion layer (see Figure 4). 
Regarding claim 9, the prior art teaches the hole blocking layer (5) having a thickness between 10-200nm (paragraph 0072).
Regarding claim 10, the prior art teaches an electron blocking layer (6) between the cathode (2) and the second photoelectric conversion layer (of 3; paragraph 0108) (see Figure 4).
Regarding claim 11, the prior art teaches the hole blocking layer (5) having a thickness between 10-200nm (paragraph 0072).
	Regarding claim 12, the prior art teaches a laminated structure including the first electrode, plurality of conversion layer (3 shown in plurality), and the second electrode (first and second electrodes met by anode/cathode 4/2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726